IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        _____________________   United States Court of Appeals
                                                         Fifth Circuit
                             No. 04-51325
                        _____________________         F I L E D
UNITED STATES OF AMERICA                               April 21, 2005

                Plaintiff - Appellee              Charles R. Fulbruge III
                                                          Clerk
                 v.
MICHAEL JAMES BRUCKER
                Defendant - Appellant

                      ---------------------
          Appeal from the United States District Court
                for the Western District of Texas
                           (04-CR-1100)
                      ---------------------
Before JONES, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:


     IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is granted.



     IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand to district court for resentencing in light of the Supreme

Court’s recent opinion in U.S. v. Booker and this Court’s opinion

in U.S. v. Mares is granted.



     IT IS FURTHER ORDERED that appellee’s unopposed motion to

______________
     * Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
extend time to file appellee’s brief 14 days from the Court’s

denial of appellee’s motion to vacate and remand is denied as

moot.